COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bray and Senior Judge Hodges
Argued at Alexandria, Virginia


DOUGLAS THOMAS WHITTEMORE
                                       MEMORANDUM OPINION * BY
v.        Record No. 3005-95-4       JUDGE JERE M. H. WILLIS, JR.
                                          FEBRUARY 25, 1997
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                       Donald H. Kent, Judge
          J. Burkhardt Beale (Boone, Beale, Carpenter &
          Cosby, on brief), for appellant.

          Marla Graff Decker, Assistant Attorney
          General (James S. Gilmore, III, Attorney
          General, on brief), for appellee.



     Douglas Thomas Whittemore contends that the statutory double

jeopardy prohibition of Code § 19.2-294 prohibits his prosecution

for drunk driving after his driver's license was suspended for

seven days pursuant to Code § 46.2-391.2.

     This appeal is controlled by the Supreme Court's decision in
Brame v. Commonwealth, 252 Va. 122, 132-33, 476 S.E.2d 177,

183-84 (1996) (holding that Code § 19.2-294 applies only to

criminal proceedings and that the administrative license

suspension is a civil proceeding).   See also Tench v.

Commonwealth, 21 Va. App. 200, 204, 462 S.E.2d 922, 923-24 (1995)

(en banc) (holding that an administrative license suspension is a

civil penalty and does not constitute "punishment" for double

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
jeopardy purposes); Jones v. City of Lynchburg, 23 Va. App. 167,

170, 474 S.E.2d 863, 864-65 (1996) (holding that an

administrative license suspension hearing is a civil proceeding).

     Accordingly, we affirm the trial court's judgment.

                                                  Affirmed.




                              - 2 -